1 2 3 4 5 6 7 8 9 10 11 SCHEDULE B Number of Shares Shareholder 10,621,226 Fan Luo 3,727,092 Cuiling Jia 2,753,286 Chenliang Zhou 1,593,183 Ruya Li 1,391,380 Shuyun Yu 1,147,092 Weichuan Kou 1,062,122 Qinghua Meng 1,062,122 Bohai Yu 961,751 Zhendong Wang 743,485 Xiuyong Yang 642,584 Yunfang Xia 690,379 Hua Zhong 584,167 Zongze Tan 531,061 Shenggui Ren 531,061 Xingyou Liu 531,061 Qiang Zeng 482,203 Jinshan Zhang 472,644 Qinhua Gu 387,675 Junming Zhang 306,953 Ling Qin 297,022 Yongliang Ou 286,773 Jian Chen 265,531 Shuhua Liang 265,531 Tianliang Zhang 265,531 Yongzhao Wang 265,531 Shifu Tian 265,531 Kejing Yang 265,531 Qin Zhao 254,909 Jisong Zhou 254,909 Jingbo Wu 212,424 Qiang Guo 175,250 Weiping Jia 174,719 Shan Wang 164,629 Zuowei Wen 159,318 Huanchun Tang 159,318 Xueji Liao 159,318 Fuqiang Nie 155,335 Shuquan Chen 132,765 Lingli Qiu 127,455 Yingshe Lv 116,833 Haishui Liu 116,833 Hangzhou Tianxiang Congsult Co.Ltd 12 114,178 Tao Ge 106,212 Qiang Bao 106,212 Xuemei Liu 106,212 Chong Zhang 106,212 Chungong Tang 106,212 Guozhen Liu 106,212 Wei Zhang 106,212 Yongling Tian 106,212 Fang Liang 106,212 Fagui Zhang 106,212 Dong Hua 106,212 Chunming Zou 106,212 Xuewen Qi 106,212 Changyong Liao 100,902 Xiaopeng Shen 100,902 Ye Hang 99,839 Minhong Kang 89,218 Jianming Tian 74,349 Jun Lu 73,021 Yan Pei 72,224 Jie Li 69,038 Pinyu Sun 69,038 Lei Shi 69,038 Weiling Huang 69,038 Beilin Chen 69,038 Bing Lin 69,038 Jianying Yang 66,383 Kai Song 66,383 Zhenhua Wang 63,727 Xiumei Zhang 61,072 Yiwen Lv 58,417 Shengyu Yin 58,417 Xiaoping Zou 58,417 Jun Cai 58,417 Qingxi Hu 55,761 Hanliang Tao 53,106 Quande Liang 53,106 Shiguang Zhou 53,106 Mingzong Wang 53,106 Xuezheng Zhao 53,106 Zhentai Sun 53,106 Li Wang 53,106 Jiusheng Xu 53,106 Yajun Yao 53,106 Qichang Ying 13 53,106 Yeqing Wang 53,106 Binyuan Wang 53,106 Qingming Xie 53,106 Jingtao Ge 53,106 Changsheng Li 53,106 Xin Yao 53,106 Desheng Guo 53,106 Jiming Yang 53,106 Zengwen Ren 53,106 Shu Zhang 53,106 Jiayun Fu 53,106 Qingzhi Hu 53,106 Youzhi Huang 53,106 Rong Liu 53,106 Wen Liu 53,106 Huirong Xia 53,106 Qunfang Yi 53,106 Xiangfa Tang 53,106 Kongxi Wei 53,106 Bin Zhou 53,106 Keqing Li 53,106 Li Lei 53,106 Xiaoying Lu 53,106 Hong Yang 53,106 Jian Jiang 53,106 Na Deng 53,106 Xianyu Wang 53,106 Wei Shi 53,106 Ziwei Kang 50,982 Jianxin Huang 47,795 Quangen Liu 47,795 Hongmei Liu 46,202 Yi Yang 45,140 Mingying Wang 45,140 Yang Zhao 43,016 Minghui Li 42,485 Jinsong Tang 42,485 Li Tian 42,485 Zhenhua Jia 42,485 Shuicheng Wang 42,485 Lin Lin 42,485 Hongbing Hu 41,423 Jiafu Sun 39,830 Jiankang Sun 38,767 Lin Zou 14 37,174 Jianyuan Shen 37,174 Yiman Xu 37,174 Mingzhen Cai 37,174 Sinuo Wang 34,519 Rongsheng Chen 34,519 Xiuzheng Shan 33,191 Fuqi Li 32,713 Duanlian Zhao 32,395 Zhirong Zhang 32,395 ChaoLei Group Yingjing Co.Ltd 31,864 Meizhen Guo 31,864 Yun Wei 31,864 Zhongdao Wu 31,864 Mingxing Zhu 31,864 Jian Cui 31,864 Bozhong Li 31,864 Xuedong Yang 31,864 Mingsheng Qiu 31,864 Jing Shi 31,864 Jiayao Liao 31,864 Xiuying Ji 31,864 Yafang Zhu 31,864 Siyan Cai 31,864 Wennv Hu 31,864 Ming Ding 31,864 Xiuding Jiang 31,864 Huiyun Lu 31,864 Weiguo Wang 30,270 Manzhu Bao 29,208 Xiuyun Liu 29,208 Chen Wang 29,208 Wenjin Wang 27,615 Zili Chen 26,553 Li Zhong 26,553 Xiasheng Zhou 26,553 Baoli Jiang 26,553 Yuchi Xu 26,553 Heping Wang 26,553 Jinchao Ye 26,553 Defen Zhou 26,553 Guoying Bian 26,553 Miaokun Zhao 26,553 Huanling Tang 26,553 Wei Yuan 26,553 Qingsheng Wang 15 26,553 Xiuqin An 26,553 Zhong Wang 26,553 Yuling Yuan 26,553 Li Mo 26,553 Yan Zhou 26,553 Weidong Zhu 26,553 Jianqiang Zhang 26,553 Lifang Xiao 26,553 Honglian Li 26,553 Xiang Tian 26,553 Yueming Yang 26,553 Shuzhi Zhang 26,553 Huiqing Sun 26,553 Huiqiang Li 26,553 Huiqin Qian 26,553 Kehong Sun 26,553 Minxia Lin 26,553 Sida Shao 26,553 Lianxi Yang 26,553 Fujiang Qi 26,553 Yunxia Zhang 26,553 Yongxiang Yu 26,553 Weiping Shen 26,553 Wenxue Wang 26,553 Haijian He 26,553 Zhongyi Wang 23,898 Yaping Qian 23,367 Qingling Ma 22,305 Qingyu Zhang 22,305 Yanlan Wang 21,242 Hong Wang 21,242 Han Jiang 21,242 Ming Huang 21,242 Weina Luo 21,242 Lan Xu 21,242 Xingcheng Wang 21,242 Min Luo 21,242 Huaying Tang 21,242 Jiaren Li 21,242 Benting Zou 21,242 Xiangxu Lin 21,242 Jinna Qin 21,242 Zuoyi Shang 21,242 Panan Hu 21,242 Yuxi Ge 16 21,242 Jianpeng Liu 21,242 Qifang Shen 21,242 Wenjie Xu 21,242 Kai Xu 21,242 Minxiu Xu 21,242 Shijun Ding 21,242 Zhengqiang Zhou 21,242 Xu Wu 21,242 Weiliang Jin 21,242 Wei Xiong 21,242 Xinyu Zhou 21,242 Lijuan Wang 21,242 Ying Zou 20,180 Xinkang Zhang 19,915 Yongjie Wang 19,649 Lihui Qian 18,587 Liang Chen 18,587 Lulu Sui 18,056 Shugong Dong 17,525 Yamei Li 17,525 Jianzhong Zhang 16,463 Wei Lu 15,932 Xiaochuan Wang 15,932 Junfeng Ye 15,932 Xianguo Zhang 15,932 Dexu Lin 15,932 Minggao Ni 15,932 Weijiang Zhao 15,932 Wenhai Zhou 15,932 Hongchuan Pan 15,932 Zengliang Wang 15,932 Yingbi Tang 15,932 Zuoxian Fan 15,932 Xiuxiang Wang 15,932 Aili Zhou 15,932 Jun Wang 15,932 Yuhua Yang 15,932 Xiangdong Jin 15,932 Baohui Cao 15,932 Xutao Ge 15,932 Yingli Wang 15,932 Baofa Xu 15,932 Yinxing Zhu 15,932 Jianhua Gao 15,932 Chengeng Gong 17 15,932 Yinhui Cai 15,932 Zhenyu Yang 15,932 Mingxue Tang 15,932 Baozhu Wang 15,932 Guizhi Liang 15,932 Xiaojun Meng 15,932 Lijuan Zhang 15,932 Xueli Sun 15,932 Xuegeng Lai 15,932 Baohua Wang 15,932 Peifen Wang 15,932 Yuanxiao Qian 15,932 Lizhen Zhang 15,932 Xiuying Wei 15,932 Shuqing Liu 15,932 Qiu Zheng 15,932 Liuqin Zou 15,932 Kongzhen Ou 15,932 Shouhua Huang 15,932 Xi Lin 15,932 Rong Wang 15,932 Qing Chang 15,932 Chengdong Xu 15,932 Meiying Xu 15,932 Ping Zhou 15,932 Yuyuan Xia 15,932 Yan Zhang 15,932 Yunquan Wang 15,932 Huifang Mao 15,932 Rende Li 15,932 Kangyuan Jia 15,932 Xiaonan Jia 15,932 Shumei Li 15,932 Guimei Yu 15,932 Fuli Zhao 15,932 Yongli Li 15,932 Weiming Wang 15,932 Xiaoling Liu 15,932 Xiaoyan Liu 15,932 Liping Meng 15,932 Aina Wang 15,932 Mingjun Yu 15,932 Mayun Yuan 15,932 Shihua Wang 15,932 Mingzhong Sun 18 15,932 Li Tian 15,932 Li Han 15,932 Junqin Xu 15,932 Fumin Zhao 15,932 Lianjun Li 15,401 Yonghua Gui 15,401 Jianling Sun 13,808 Shuzhen Xu 13,277 Yumao Yang 13,277 Longdi Chen 13,277 Jigui Li 13,277 Qiuping Sun 13,277 Qimin Wang 13,277 Xinxing Bao 13,277 Huaxin Wang 13,277 Jinlan Huang 13,277 Zhongqi Ge 13,277 Zhenhua Chang 13,277 Zenglong Pan 13,277 Lei Hu 13,277 Xuehua Jiang 13,277 Xuejing Ning 13,277 Mingxin Jin 13,277 Qiaolian Song 12,745 Feng Xu 12,745 Fan Fan 12,214 Zongyang Xu 12,214 Benqin Wang 11,949 Bing Li 11,683 Hongqiong Zhao 11,683 Hailin Zhao 11,683 Aili Xiao 11,683 Guiming Zeng 11,683 Shurong Wei 10,621 De Cheng 10,621 Xianfu Zhang 10,621 Jiexian Bi 10,621 Kexue Wang 10,621 Yunlong Zhang 10,621 Nanshan Zhou 10,621 Changlu He 10,621 Yushan Wu 10,621 Huiming Zhang 10,621 Xianzhen Huang 10,621 Chunyun Li 19 10,621 Shenghai Lin 10,621 Deyou Hu 10,621 Jianping Shen 10,621 Shuqing Wang 10,621 Shurong Zhu 10,621 Weijuan Zhong 10,621 Changjun Wu 10,621 Zonghu Li 10,621 Benxing Lai 10,621 Baoling Lei 10,621 Jianhui Gao 10,621 Kun Yang 10,621 Qingbang Zhang 10,621 Yulan Liu 10,621 Zhizhou Xu 10,621 Ying Zou 10,621 Chundong Li 10,621 Wei Qiao 10,621 Junkai Dong 10,621 Yuan Xu 10,621 Wenfeng Kang 10,621 Weina Xu 10,621 Zhigang Zhang 10,621 Aiyun Lin 10,621 Qinghua Kong 10,621 Li Ni 10,621 Ailing Yuan 10,621 Dai Zhang 10,621 Qing Li 10,621 Yuqi Sui 10,621 Xiaomei Xu 10,621 Xiaoyan Xu 10,621 Meihua Wang 10,621 Mei Shi 10,621 Jun Zhang 10,621 Yong Shen 10,621 Wenbing Sheng 10,621 Jun Wang 10,621 Lina Wang 10,621 Weiqing Zuo 10,621 Lin Wang 10,621 Weikang Zheng 10,621 Jichun Li 10,621 Min Song 10,621 Leji Jiao 20 10,621 Yan Jiang 10,621 Guosheng Ying 10,621 Shenzhong Qu 10,621 Shengfu Shi 10,621 Yuqiu Wang 10,621 Xiaoying Shen 10,621 Yang Luo 10,621 Xiaohong Shen 10,621 Shulin Liu 10,621 Li Feng 10,621 Chunming Xu 10,621 Xiayun Lu 10,621 Zengjin Wang 10,621 Zhijun Lu 10,621 Guangjin Zhang 10,621 Zhijun Hu 10,621 Ye Zhang 10,621 Xiaojing Liu 10,621 Shengjin Xie 10,621 Yingguang Zhang 10,621 Bin Cai 10,621 Yongcheng Wen 10,621 Jianmin Ma 10,621 Bairong Zhu 10,621 Cuiping Yang 10,621 Xinquan Zhang 10,621 Bei Zhang 10,621 Hua Gong 10,621 Hongqi Wu 10,621 Zhengrong Sun 10,621 Junmin Li 10,621 Haifeng Lu 10,621 Zuyao Shou 10,621 Zhen He 10,621 Qingqian Xu 10,621 Yunfang Xu 10,621 Yifang Xu 10,621 Meifang Xu 10,621 Fengqin Wu 10,621 Minying Yu 10,621 Minghai Ye 10,621 Kezheng Zhi 10,621 Mingfang Wang 10,621 Deke Wang 10,621 Yafei Hu 21 10,621 Zhihui Liang 10,621 Junfeng Xie 10,621 Huiyun Yang 10,621 Jianyao Cai 10,621 Peili Zhu 10,621 Xingming Jin 10,621 Sha Jiang 10,621 Jian Qi 10,621 Yinliang Guo 10,621 Meixin Zheng 10,621 Anding Chen 10,621 Zhongmin Gu 10,621 Meidi Cai 10,621 Guifang Li 10,621 Liguang Zhang 10,621 Qiong Yuan 10,621 Zhi Li 10,621 Dapeng Liu 10,621 Hong Liu 10,621 Yongguan Li 10,621 Qiaochun Zhang 10,621 Changxiang Lin 10,621 Hong Su 10,621 Jinyu Xu 10,621 Chunxiao Sun 10,621 Lanying Lin 10,621 Ying Li 10,621 Shuwen Zhang 10,621 Hairong Wang 10,621 Feng Lu 10,621 Shaoyan Jin 10,621 Fuyu Xu 10,621 Yinlin Shen 10,621 Chengyuan Zhang 10,621 Yong Yang 10,621 Jian Cheng 10,621 Haiwen Lu 10,621 Ying Wang 10,621 En Hong 10,621 Minyuan Kang 10,621 Jun Tian 10,621 Yushu Ding 10,621 Jinyuan Wang 10,621 Aijie Meng 10,621 Jianping Sheng 22 10,621 Meiqin Qian 10,621 Ernian Xu 10,621 Liguo Jin 10,621 Zhengxia Gao 10,621 Shuhua Li 10,621 Yunjiang Chen 10,621 Shufen Gao 10,621 Changxing Ma 10,621 Wanzhen Wu 10,621 Ningning Li 10,621 Peizhen Lin 10,621 Dapeng Meng 10,621 Congmin Qiu 10,621 Li Xu 10,621 Rongyun Liang 10,621 Anshun Chen 10,621 Rendong Ding 10,621 Xiang Xu 10,621 Xiaochun Fang 10,621 Haogang Li 10,621 Jianing Sun 10,621 Qingrong Cao 10,621 Mei Yu 10,621 Ping Yan 10,621 Shaohong Shi 10,621 Aiqin Zhu 10,621 Ping Hu 10,621 Shaomei Zhan 10,621 Yan Xie 10,621 Aimei Qin 10,621 Weihua Zhu 10,621 Jian Liu 10,621 Ping Zhang 10,621 Lili Sun 10,621 Weiyu Ju 10,621 Jianming Jin 10,621 Jun Shen 10,621 Ying Liu 10,621 Wen Li 10,621 Zhanjun Liu 10,621 Yan Wang 10,621 Jinsha Zhang 10,621 Yuqin Zhuang 10,621 Wenying Yue 10,621 Minmin Zhao 23 10,621 Xinling Zhao 10,621 Yunjuan Jiang 10,621 Quanhong Jia 10,621 Desheng Sun 10,621 Jikai Zou 10,090 Weiqiang Lu 9,559 Peijian He 9,028 Jiankang Chen 9,028 Xiuqing Yang 8,497 Xining Guo 8,497 Huidi Chen 8,497 Ruiyin Zhong 8,497 Dongling Sun 8,497 Shuhua Zhai 8,497 Jinyu Yao 7,966 Junchao Zhang 7,966 Fengzhen Xu 7,966 Minghua Zhang 7,966 Changmin Yao 7,966 Dong Zhang 7,966 Hongying Liu 7,966 Yongxian Huang 7,966 Biao Yang 7,966 Xiangchun Zhang 7,966 Yongxiu Xiong 7,966 Ming Zhu 7,966 Yunxia Zhang 7,966 Qin Xiu 7,966 Xiurong Jiang 7,966 Shuling Yu 7,966 Haijian Li 7,966 Guidong Song 7,966 Shanshan Lin 7,966 Deyun Ma 7,966 Liangwei Yin 7,966 Yonghong Liu 7,966 Guoping Yu 7,966 Changkai Yao 7,966 Xiaodan Wang 7,966 Huirong Lu 7,966 Yanqiu Gao 7,966 Shineng Zhu 7,966 Ruiren Weng 7,966 Baozhen Liao 7,966 Yixing Chen 24 7,966 Liping Tian 7,966 Shujin Xie 7,966 Jinwen Huang 7,966 Bingxiang Ren 7,966 Wanlin Xu 7,966 Yuangen Zhou 7,966 Guang Yang 7,966 Bin Li 7,966 Xu Zhang 7,966 Bing Li 7,966 Lili Cui 7,966 Sunyi Fan 7,966 Kaifeng Zhang 7,966 Yingui Liu 7,966 Yupan Zhang 7,966 Wanqin Li 7,435 Jianying Tu 7,435 Demin Sun 7,435 Zhongbao Chen 7,435 Qiang Tian 7,435 Lijuan Yan 6,904 Guohong Zhong 6,904 Zhongwu Chen 6,904 Zhengxu Li 6,904 Jiajun Wang 6,904 Lingjun Yu 6,904 Jianli Tang 6,904 Jifeng Wang 6,904 Zhongzhen Wang 6,904 Zhemin Zhu 6,904 Jianlan Xu 6,904 Qier Huang 6,904 Hongyan Liu 6,904 Xiaoming Yan 6,904 Huanlian Zhao 6,904 Fuguo Li 6,904 Shengfu Liu 6,373 Henggui Ma 6,373 Liping Yu 6,373 Fei Cao 6,373 Fengying Xian 6,373 Xiaojing Wu 6,373 Suyun Fan 6,373 Liang Yu 6,373 Meixiang Yang 25 6,373 Youqiong Luo 6,373 Yongming Zhang 6,373 Haiyan Gao 6,054 Yuancai Che 5,842 Wenbin Qin 5,842 Jiaji Liu 5,842 Yinghui Hao 5,842 Changfan Jin 5,842 Fuqiang Kang 5,842 Ming Kang 5,842 Hengya Yan 5,842 Dingxiu Liu 5,842 Xiuhua Zhong 5,364 Ciping Xiao 5,311 Yongmao Wang 5,311 Zhongfu Li 5,311 Hong Li 5,311 Zhiping Han 5,311 Suchuan Mao 5,311 Jianhui Wu 5,311 Fang Li 5,311 Guangrun Song 5,311 Wei Song 5,311 Huien Song 5,311 Yulin Liu 5,311 Weiwei Zhang 5,311 Mingzhong Huang 5,311 Jianjun Wang 5,311 Xiaonan Zhang 5,311 Runjun Zhao 5,311 Bo Zhao 5,311 Shihuan Yao 5,311 Guifen Chang 5,311 Mingxing Wang 5,311 Xisheng Li 5,311 Ziqing Fu 5,311 Xunhua Liu 5,311 Min He 5,311 Dequan Zhou 5,311 Wenjing Zhong 5,311 Zhiming Zhang 5,311 Zhiguo Cao 5,311 Rikang Cao 5,311 Haoping Han 5,311 Xianqun Zhou 26 5,311 Junying Zhan 5,311 Yuanyuan Cao 5,311 Jun Qing 5,311 Changping Yao 5,311 Yulin Hu 5,311 Huiyue Lv 5,311 Weimei Sheng 5,311 Jingjing Sun 5,311 Gaocun Lu 5,311 Donglan Pan 5,311 Kun Cai 5,311 Yongzhi Pan 5,311 Hao Luo 5,311 Guanggui Zhou 5,311 Yongchang Liu 5,311 Wei Wang 5,311 Delong Zhou 5,311 Yuezhen Li 5,311 Yafang Shen 5,311 Weiming Wang 5,311 Wei Wang 5,311 Lidong Wang 5,311 Huiping Qiu 5,311 yan Zhang 5,311 Zhenhua Gong 5,311 Chuanying Xu 5,311 Yumei Wang 5,311 Xudong Mao 5,311 Qinlin Sheng 5,311 Hongxin Li 5,311 Faxiang Liu 5,311 Jianying Chen 5,311 Yunsheng Li 5,311 Xiuqin Ding 5,311 Liguo Song 5,311 Meidi Lin 5,311 Yuhua Sun 5,311 Donghui Wang 5,311 Deming Zhang 5,311 Shuyun Zhang 5,311 Bingjuan Chen 5,311 Yongzhi Wu 5,311 Xunxin Wu 5,311 Shumin Yao 5,311 Fengchan Luan 27 5,311 Shanqin Sun 5,311 Huixia Yu 5,311 Shaojing Sun 5,311 Renhe Zhao 5,311 Xia Zhao 5,311 Daochang Zhang 5,311 Zongmin Zhang 5,311 Zongjun Zhang 5,311 Yongzun Zhou 5,311 Wei Wang 5,311 Baoyang Zhang 5,311 Huanghe Sun 5,311 Ping Zhang 5,311 Youqing Wang 5,311 Wurui Chen 5,311 Yuhua Lu 5,311 Tinghua Wang 5,311 Meilan Yuan 5,311 Zhenxian Liu 5,311 Jinglan Wang 5,311 Huahai Xie 5,311 Guofang Zhong 5,311 Yanhua Peng 5,311 Huaying Li 5,311 Hongchang Liao 5,311 Junlu Peng 5,311 Fengbi Zhou 5,311 Taiming Chen 5,311 Bin Sun 5,311 Jinquan Zhou 5,311 Xiaofen Li 5,311 Chunxia Zhou 5,311 Changrun Wei 5,311 Chuanlong Sun 5,311 Shuguang Chen 5,311 Shuping Luan 5,311 Jixiang Wang 5,311 Yuwei Guan 5,311 Qingdan Xu 5,311 Renshan Zhao 5,311 Liping Han 5,311 Yucheng Zhang 5,311 Runshi Tian 5,311 Guiying Tang 5,311 Shixian Sun 28 5,311 Jianguo Li 5,311 Daojin Zhang 5,311 Shuhong Luan 5,311 Shuqing Li 5,311 Junyuan Li 5,311 Dongmei Liu 5,311 Renxiang Huang 5,311 Aihua Shao 5,311 Junjie Shao 5,311 Zhihe Dai 5,311 Hao Hu 5,311 Xiaohui Liu 5,311 Jianying Chen 5,311 Kejun Diao 5,311 Tongguang Song 5,311 Shaodong Guo 5,311 Lianjiang Wang 5,311 Handong Wang 5,311 Xinqiu Zhang 5,311 Hangbei Wei 5,311 Lingying Xie 5,311 Youxian Zhang 5,311 Huifang Chen 5,311 Yanxia Wang 5,311 Xianfeng Xu 5,311 Lianhua Qiu 5,311 Shuhua Li 5,311 Li Zhang 5,311 Shucong Jiang 5,311 Lihua Zhang 5,311 Chengyong Yu 5,311 Guihua Qu 5,311 Jichang Li 5,311 Xueren Zhu 5,311 Zhangming Wu 5,311 Yanqing Xing 5,311 Xueliang Chen 5,311 Wen Song 5,311 Guangwen Mou 5,311 Yu Sun 5,311 Yumei Liu 5,311 Huabin Zhao 5,311 Weibo Luan 5,311 Ling Dong 5,311 Chuanxin He 29 5,311 Hua Li 5,311 Wenbin Wan 5,311 Li Chen 5,311 Cailing Jiang 5,311 Yuling Wang 5,311 Maoqi Han 5,311 Zhongjiang Wang 5,311 Yingjun Huang 5,311 Guofu Jia 5,311 Long Zhang 5,311 Liangkun Ma 5,311 Jianhua Xie 5,311 Min Zhou 5,311 Huaiqiang Ma 5,311 Xiuzhen Fan 5,311 Gongxun Shi 5,311 Shangyong Wang 5,311 Longzheng Cong 5,311 Chunhua Yang 5,311 Jingping Wang 5,311 Youde Yu 5,311 Hengling Zhao 5,311 Wenyan Zhao 5,311 Chunyao Xu 5,311 Jinghu Wang 5,311 Shusen Wang 5,311 Liangmin Tu 5,311 Guozhu Li 5,311 Qing Yang 5,311 Qichao Ding 5,311 Xiazhen Xie 5,311 Peilong Qin 5,311 Axiao Sun 5,311 Meihua Tang 5,311 Lianqing Chen 5,311 Yuchun Zhou 5,311 Xiaohong Wang 5,311 Fuju Wan 5,311 Yuanming Liu 5,311 Nongnong Zhao 5,311 Mingji Liu 5,311 Hong Li 5,311 Qiang Zhang 5,311 Chengyi Liu 5,311 Minli Zhu 30 5,311 Guolin Li 5,311 Guijin Wang 5,311 Xiaobin Yang 5,311 Xuguang Wang 5,311 Zhimin Liu 5,311 Yuanhuan Qu 5,311 Linglan Wang 5,311 Yunchuang Sui 5,311 Yunfa Zhang 5,311 Lingyan Xiang 5,311 Dianmou Qin 5,311 Ping Zhao 5,311 Jianbo Lin 5,311 Xuelian Zhang 5,311 Yongfang Zheng 5,311 Bing Jia 5,311 Wenhao Wang 5,311 Xiangbi Zhu 5,311 Ce Chen 5,311 Jian Cui 5,311 Mingguang Liu 5,311 Shuanghua Zhang 5,311 Jinchang Sheng 5,311 Liankun Gao 5,311 Xijun Yu 5,311 Zhengkang Huang 5,311 Zhongqing Li 5,311 Qiang Hu 5,311 Xianjuan Kong 5,311 Lin Chen 5,311 Jie Cui 5,311 Fengmei Yang 5,311 Zhirui Ma 5,311 Yingchun Sun 5,311 Peixing Zhuang 5,311 Weijun Wu 5,311 Zhengquan Lin 5,311 Yuxiang Niu 5,311 Yanni Bi 5,311 Wanqin Liu 5,311 Wenlong Yu 5,311 Naihua Jiang 5,311 Yunhe Wang 5,311 Xiaoping Liu 5,311 Meijun Zhang 31 5,311 Shijun Zhuang 5,311 Guoling Jiang 5,311 Fengxin Jiang 5,311 Zhirong Wang 5,311 Shuangxi Shang 5,311 Shanzhen Jiang 5,311 Wensheng Lv 5,311 Min Chen 5,311 Guanghua Qian 5,311 Guangxia Ge 5,311 Qingfeng Xu 5,311 Junsheng Yang 5,311 Juhe Ma 5,311 Ying Xue 5,311 Hongxiang Zhu 5,311 Guohua Dai 5,311 Ping Wang 5,311 Kongfen Xu 5,311 Nan Zhu 5,311 Weichao Yang 5,311 Wensheng Lin 5,311 Hong Zhou 5,311 Cuihua Zhao 5,311 Ping Xu 5,311 Chunyue Shi 5,311 Xiaodong Yu 5,311 Lin Gan 5,311 Juan Li 5,311 Shili Wang 5,311 Qinrong Chen 5,311 Sanle Wan 5,311 Zhijun Cai 5,311 Yiming Xu 5,311 Zonglan Liu 5,311 Ruifang Hu 5,311 Xuan Chen 5,311 Guoquan Wang 5,311 Qiang Fei 5,311 Yulie Chen 5,311 Wanen Ma 5,311 Zaiwen Zhang 5,311 Guoan Han 5,311 Min Yan 5,311 Jianmin Zhang 5,311 Jie Chen 32 5,311 Shiping Guo 5,311 Guangxiao Wang 5,311 Yadong He 5,311 Fuxing Xu 5,311 Nanping Wang 5,311 Yuehua Ding 5,311 Wenqin Zhou 5,311 Jinhe Zhang 5,311 Genxiang Zhu 5,311 Mingxia Sun 5,311 Shihua Jin 5,311 Xiuzhen Shen 5,311 Xiangtian Xu 5,311 Shihua Lu 5,311 Hanmei Yi 5,311 Jilin Feng 5,311 Sanyuan Yu 5,311 Jizong Sun 5,311 Shihe Zhu 5,311 Qingming Sun 5,311 Meixian Ni 5,311 Yin Chen 5,311 Liping Zhao 5,311 Runfang Wang 5,311 Bin Ye 5,311 Zhongyi Zhu 5,311 Chunhuo Zhang 5,311 Fagen Mao 5,311 Hua Xing 5,311 Gendi Li 5,311 Yufeng Si 5,311 Yongping Zhu 5,311 Jie Liu 5,311 Xiangchen Guo 5,311 Zhenghai Jin 5,311 Ying Wu 5,311 Hongdi Liu 5,311 Lili Yu 5,311 Lianfen Lu 5,311 Yunzhao Lv 5,311 Jianxin Fang 5,311 Wenjun Ma 5,311 Guowei Zheng 5,311 Jinmei Wu 5,311 Yan Wan 33 5,311 Suxia Yu 5,311 Wensheng Feng 5,311 Chunlian Wen 5,311 Chunhua Wang 5,311 Bin Yang 5,311 Xiaohua Huang 5,311 Jiecheng Shen 5,311 Ling Qing 5,311 Xuhui Zhao 5,311 Xiuzhen Wang 5,311 Lanfang Mao 5,311 Dianjie Han 5,311 Keqin Huang 5,311 Kedong Guan 5,311 Xiaolan Sun 5,311 Liyin Zhang 5,311 Ping Wan 5,311 Peifang Zhang 5,311 Shuhua Fang 5,311 Jie Zhu 5,311 Wenhuan He 5,311 Xiuke Song 5,311 Zhenying Liu 5,311 Yunhua Luo 5,311 Jingbao Yan 5,311 Hongying Sun 5,311 Yijing Ding 5,311 Yi Zhuang 5,311 Yongjun Yu 5,311 Jinrong Shi 5,311 Qing Jiang 5,311 Qiaodi Zhu 5,311 Xingxiang Li 5,311 Qiang Wei 5,311 Keqin Ping 5,311 Daguang Lan 5,311 Zuoping Guan 5,311 Yuhua He 5,311 Hua Tian 5,311 Tieqiang Su 5,311 Yufeng Lv 5,311 Yunhai Long 5,311 Ying Xiong 5,311 Dingyi Wu 5,311 Liguang Yan 34 5,311 Huanxiang Zong 5,311 Weidong Mo 5,311 Dongjie Zhu 5,311 Yufu Ge 5,311 Xiaoxing Zhu 5,311 Rong Ge 5,311 Jianming Jin 5,311 Wenhua Zhu 5,311 Jia Chen 5,311 Hongying Wang 5,311 Hailin Liu 5,311 Jianren Jiao 5,311 Kang Ding 5,311 Jingliang Lv 5,311 Zeru Li 5,311 Meizhen Wu 5,311 Zhenjie Li 5,311 Xinghua Peng 5,311 Weidong Que 5,311 Haiying Chen 5,311 Yafei Dong 5,311 Yuwei Xu 5,311 Yanchao Wang 5,311 Ying Zhou 5,311 Guoming Chen 5,311 Bixiang Wu 5,311 Qixian Zhang 5,311 Limin Xing 5,311 Guihua Wang 5,311 Qingzhen Feng 5,311 Guojiao Zhou 5,311 Yingde Zhang 5,311 Qiuying Li 5,311 Subin Liang 5,311 Ping Wu 5,311 Wenxia Xiao 5,311 Feng Wang 5,311 Lili Sun 5,311 Wei Jin 5,311 Ling Wang 5,311 Zhenyi Bian 5,311 Yunxin Wang 5,311 Jinhua Wu 5,311 Huimin Guo 5,311 Liuqing Chen 35 5,311 Juying Lin 5,311 Yulin Zhao 5,311 Jingyun Gao 5,311 Meirong Chen 5,311 Youqi Cheng 5,311 Feng Yan 5,311 Shuishu Xu 5,311 Mingming Sun 5,311 Zhihua Wu 5,311 Huimin Fu 5,311 Cong Lin 5,311 Changqin Liu 5,311 Chaodang Chen 5,311 Juan Sun 5,311 Xueying Pan 5,311 Wan Wang 5,311 Jianmin Xiao 5,311 Yangzhou Liu 5,311 Lindi Pan 5,311 Ganyun Wang 5,311 Shujun Liu 5,311 Lixian Liu 5,311 Xiaoqin Zhou 5,311 Yongfa Que 5,311 Yongjun Wu 5,311 Yingming Zhao 5,311 Taiming Shi 5,311 Baomei Zhu 5,311 Zhongyu Wu 5,311 Ronghua Huang 5,311 Chujie Zhou 5,311 Qitao Yang 5,311 Jie Hong 5,311 Zhumei Liu 5,311 Jingxing Zhuang 5,311 Shanqi Chen 5,311 Jia Xu 5,311 Jiana Zhang 5,311 Lanfang Zhu 5,311 Amei Zhang 5,311 Meihong Wu 5,311 Liyun Qian 5,311 Bin Feng 5,311 Zhenghui You 5,311 Min Chen 36 5,311 Guofang Tan 5,311 Xiong Wu 5,311 Yuhuan Du 5,311 Yinhui Jiang 5,311 Xueying Wang 5,311 Wei Li 5,311 Hailing Huang 5,311 Li Wang 5,311 Yiping Wang 5,311 Rongrong Jin 5,311 Feifei Chen 5,311 Leilei Yang 5,311 Zhilong Cao 5,311 Zhiming Wang 5,311 Boqing Zhu 5,311 Zhifang Shi 5,311 Fan Zhou 5,311 Guoquan Wang 5,311 Xiongcai Lu 5,311 Yicheng Zhu 5,311 Fuming Zhuang 5,311 Guangyao Li 5,311 Fang Lin 5,311 Rui Yan 5,311 Deyou He 5,311 Zhiming Wang 5,311 Deji Zhang 5,311 Juping Pan 5,311 Kun Zhou 5,311 Qi Wu 5,311 Meijun Lu 5,311 Huiru Yuan 5,311 Xiangge Zhu 5,311 Xu Zhao 5,311 Jinmei Hu 5,311 Meijuan Luo 5,311 Rong Zou 5,311 Yaoquan Yang 5,311 Miaokun Yu 5,311 Zhenqiu Zhu 5,311 Bo Lv 5,311 Baoqing Hu 5,311 Yuezhong Gu 5,311 Huiyu Chen 5,311 Lijin Yang 37 5,311 Bo Lu 5,311 Jian Du 5,311 Shuqun Duan 5,311 Lu Lin 5,311 Han Liu 5,311 Shunying Wang 5,311 Fan Xiong 5,311 Defang Zhang 5,311 Kaixiang Xing 5,311 Hanchun Liu 5,311 Daiji Cheng 5,311 Duohua Wang 5,311 Weihua Lu 5,311 Tongxuan Jin 5,311 Qiang Jiang 5,311 Renguan Lu 5,311 Jun Yang 5,311 Xiuping Li 5,311 Shihong Yin 5,311 Yongfen Zhu 5,311 Zhengdong Xu 10,621 Ling Zhang 5,311 Guorong Li 5,311 Shunchang Wang 5,311 Yuyan Dai 5,311 Dexu Xie 5,311 Jierong Song 5,311 Liang Xu 5,311 Chengyan Zhao 5,311 Yongzhi Tian 5,311 Wei Tao 5,311 Yan Kong 5,311 Yi Wei 5,311 Zhiyong Lin 5,311 Xiaojun Li 5,311 Lijun Zhang 5,311 Liang Chen 5,311 Zengfang Shen 5,311 Lindi Zhu 5,311 Dehua Zhang 5,311 Xiaowei Qin 5,311 Jianmin Zhang 5,311 Bing Chen 5,311 Jun An 5,311 Yongmei Tian 38 5,311 Zhiqing Xu 5,311 Jiangning Li 5,311 Houji Cao 5,311 Guo(Mu Liang) Zhang 5,311 Xin Qian 5,311 Dongfang Ji 5,311 Bing Yang 5,311 Shuling Xie 5,311 Ping Lin 5,311 Lunjin Xia 5,311 Xianjun Cheng 5,311 Shuhua Cai 5,311 Min Xiao 5,311 Guangxue Hao 5,311 Tianhao Li 5,311 Shuying Xie 5,311 Weizhen Xie 5,311 Zhenghua Zhu 5,311 Lei Zhang 5,311 Jing Sun 5,311 Wenjuan Wu 5,311 Yaling Liu 5,311 Xianghong Meng 5,311 Kaizheng Yu 5,311 Yuling Tian 5,311 Jun Wang 5,311 Min Wang 5,311 Hong Zhang 5,311 Yu Shen 5,311 Yeyong Chen 5,311 Xianyang Mei 5,311 Shixiu Sui 5,311 Xihua Gao 5,311 Chunjie Hu 5,311 Xiaohong Peng 5,311 Yaqin Wang 5,311 Tao Jiang 5,311 Jianfen Fu 5,311 Xianglan Li 5,311 Xuezhi Qin 5,311 Hong Zhao 5,311 Baohua Xia 5,311 Xiumei Wang 5,311 Ping Xiao 5,311 Xiaomin Wu 39 5,311 Wenying Qian 5,311 Guoying Chen 5,311 Guiqiu Wang 5,311 Zhihong Sun 5,311 Shuangcheng Zhou 5,311 Hongbin Liang 5,311 Hui Wang 5,311 Siyao Liu 5,311 Jian Lan 5,311 Mingcai Li 5,311 Yicui Zhang 5,311 Jimei Qin 5,311 Junzhao Chen 5,311 Qing Sun 5,311 Fangping Liang 5,311 Shanqi Kou 5,311 Xinchun Wang 5,311 Hua Xu 5,311 Linge Wang 5,311 Aiqin Li 5,311 Baole Zhu 5,311 Yonggang Zou 5,311 Hui Xu 5,311 Dandan Li 5,311 Jianmin Xi 5,311 Wanli Ding 5,311 Hongying Liu 5,311 Qingyang Feng 5,311 Huijun Qu 5,311 Jihui Wang 5,311 Kunsheng Yu 5,311 Yuemin Mou 4,780 Jing Huang 4,780 Guoqing Liu 4,780 Ruxiu Wang 4,780 Hongjin Zhao 4,780 Mingyun Pu 4,248 Jin Chen 4,248 Bangrong Yang 4,248 Mianzhi Qu 4,248 Lingyun Kong 4,248 Xianlan Yang 4,248 Aixia Sun 4,248 Chenghui Wang 4,248 Meirong Du 40 4,248 Deying Pan 4,248 Weihong Liu 4,248 Fangping Du 4,248 Yunxiang Gu 4,248 Xiaoming Meng 4,248 Huiyan Liu 4,248 Shijie Zheng 4,248 Mingguo Zhang 4,248 Jianqi Liu 4,248 Yishan Bao 4,248 Changyu Du 4,248 Shenyou Zhang 4,248 Shuiquan Cai 4,248 Shuyun Tan 4,248 Wenjie Li 4,248 Huanliang Ma 3,983 Jinguang Hao 3,717 Jin Wen 3,717 Tingyi Bie 3,717 Aihua Zhu 3,717 Tingting Wang 3,717 Rongli Jiang 3,717 Peng Sun 3,717 Jing Wang 3,717 Chunzhong Zhang 3,717 Jinhu Dai 3,717 Jiange Zhao 3,717 Houbo Liu 3,717 Liqi Li 3,717 Zhimin Cao 3,717 Chunxia Yue 3,717 Jianjian Huang 3,717 Xiaoqing Gao 3,717 Bendao Yin 3,717 Guangli Gai 3,717 Wenxia Zhang 3,186 Xianghui Xiao 3,186 Shiyu Zhang 3,186 Dadao Gao 3,186 Shiwen Tao 3,186 Pei Wang 3,186 Yongying Cheng 3,186 Shanping Liang 3,186 Ziyu Zhu 3,186 Tao Wang 41 3,186 Yongji Li 3,186 Changfeng Qu 3,186 Xinghua He 3,186 Jinzhi Zhang 3,186 Jiye Li 3,186 Yi Bo 3,186 Jieming Yu 3,186 Chunhui Xu 3,186 Lei Tang 3,186 Liwen He 3,186 Yujie Guo 3,186 Guoliang Sun 3,186 Li Zhao 3,186 Qingzhen Huang 3,186 Dongyan Zhang 3,186 Xinjia Zhang 3,186 Huibin Zhao 3,186 Chengkang Gao 3,186 Qinglian Zhang 3,186 Shewei Ran 3,186 Xueguang Li 3,186 Qiuxia Shen 3,186 Weisen Sheng 3,186 Jingxun Pan 3,186 Bin Zhao 3,186 Xiqing Liu 3,186 Shouzhang Jing 3,186 Jianju Jia 3,186 Xiuling Ma 3,186 Hongyun Shen 3,186 Dazhi Xiong 3,186 Jinxian Xu 3,186 Sulan Wu 3,186 Kexu Sun 3,186 Ping Xu 3,186 Aijiao Deng 3,186 Hongyan Wang 3,186 Qingxia Sha 2,921 Zhenglin Li 2,868 Yuantang He 2,762 Wenxiu Luo 2,762 Qixu Li 2,762 Haixia Wang 2,655 Wenlong Mei 2,655 Qin Yu 42 2,655 Wanlian Yang 2,655 Zhaoji Huang 2,655 Zhihong Yao 2,655 Xinjuan Ding 2,655 Zhuomin Xu 2,655 Shilan Luo 2,655 Guomin Tang 2,655 Rong Liu 2,655 Weihua Xia 2,655 Yu Liang 2,655 Hualong Wu 2,655 Ping Pang 2,655 Xiaoming Yang 2,655 Yue Wang 2,655 Ming Han 2,655 Shulan Li 2,655 Lirong Zhou 2,655 Ping Qian 2,655 Jinghao Xu 2,655 Zhuojun Xu 2,655 Guangqiang Zhang 2,655 Hao Wang 2,655 Shenhua Xu 2,655 Zhiping Fan 2,655 Zhuoren Xu 2,655 Zhangming Tu 2,655 Yongxiu Luo 2,655 Deyuan Zhang 2,655 Rentao Zhou 2,655 Ying Qian 2,655 Fengying Zhu 2,655 Huirong Ji 2,655 Linping Pan 2,655 Chunyan Long 2,655 Xiaoping Xu 2,655 Jingan Jiang 2,655 Yemin Zhou 2,655 Taiyu Xu 2,655 Li Chen 2,655 Caixia Zhou 2,655 Qi Sun 2,655 Ying Zeng 2,655 Ye Sun 2,655 Peijian Luan 2,655 Siqi Chen 43 2,655 Xuewen Wang 2,655 Kunye Li 2,655 Chongfeng Lu 2,655 Enqin Xiao 2,655 Wenxian Sun 2,655 Xuefeng Dong 2,655 Jichen Zou 2,655 Hongqi Wang 2,655 Suqiong Jiang 2,655 Li Ji 2,655 Zengmin Sun 2,655 Fujun Yao 2,655 Binquan Wu 2,655 Xiquan Sun 2,655 Xin Sui 2,655 Guoliang Zhang 2,655 Benshuai Hu 2,655 Hongbin Lou 2,655 Ping Lou 2,655 Chunguang Zhang 2,655 Junlian Qi 2,655 Xuyan Zhang 2,655 Xiulan Jiang 2,655 Shoufen Jiang 2,655 Chunhui Hou 2,655 Jirong Zhang 2,655 Yinghua Han 2,655 Jing Sun 2,655 Nan Yin 2,655 Changbai Sui 2,655 Liping Wang 2,655 Pei Zhao 2,655 Qinghua Wang 2,655 Mingrong Wang 2,655 Juzhou Wang 2,655 Xianyi Xu 2,655 Aihua Sun 2,655 Jiaxu Wang 2,655 Guiling Xu 2,655 Mingxian Ling 2,655 Kening Qi 2,655 Yaping Hao 2,655 Huaisheng Ma 2,655 Lina Yao 2,655 Gongli Tang 44 2,655 Zhaoqing Dong 2,655 Guang Dong 2,655 Shuling Wang 2,655 Keqin Song 2,655 Jinnan Zhu 2,655 Hailiang Xin 2,655 Hong Jiang 2,655 Changqing Wan 2,655 Jichun Gong 2,655 Guangyin Yang 2,655 Limei Wang 2,655 Jingyuan Wang 2,655 Yan Shao 2,655 Fafang Xu 2,655 Qian Zhang 2,655 Jinshan Wan 2,655 Chonghao Li 2,655 Peng Liu 2,655 Aiping Zhang 2,655 Shuhong Feng 2,655 Yonghai Shang 2,655 Xinghua Zhang 2,655 Haiquan Zhao 2,655 Hai Huang 2,655 Xinjun Wang 2,655 Yahua Liu 2,655 Dong Wei 2,655 Hongwei Duan 2,655 Ping Qu 2,655 Yixin Liu 2,655 Wenming Wan 2,655 Wenqi Jin 2,655 Zhigang Wang 2,655 Jun Liu 2,655 Xu Wang 2,655 Xiwei Dong 2,655 Yanhua Qi 2,655 Guixia Wang 2,655 Yugui Yang 2,655 Shangmin Zhang 2,655 Li Liu 2,655 Yandong Tang 2,655 Zuoshi Shang 2,655 Yun Jiao 2,655 Yongjie Li 45 2,655 Guijuan Zhai 2,655 Yanping Sun 2,655 Lishan Chen 2,655 Quanjin Ju 2,655 Yongjian Liu 2,655 Kaisheng Jiang 2,655 Liangguo Shi 2,655 Yuchun Li 2,655 Yali Cui 2,655 Zhimin Xu 2,655 Jinying Liu 2,655 Guihua Cao 2,655 Shucai Li 2,655 Hongling Sun 2,655 Tao Jiang 2,655 Guixian Sun 2,655 Qing Yu 2,655 Jingbao Wang 2,655 Zhiye Tan 2,655 Yuqin Song 2,655 Wenlong Ding 2,655 Yanbo Pei 2,655 Baomin Liang 2,655 Huimin Mou 2,655 Jingjing Wang 2,655 Yan Gui 2,655 Shuhong Lin 2,655 Xuejia Cai 2,655 Junbang Cai 2,655 Yunge Liu 2,655 Zufen Li 2,655 Guiying Wang 2,655 Huolian Liu 2,655 Guizhen Li 2,655 Aiping Xu 2,655 Zhixin Sun 2,655 Yucui Song 2,655 Zhihai Zhang 2,655 Xianbin Liang 2,655 Qian Huang 2,655 Yangqian Ou 2,655 Huizhang Wang 2,655 Baohua Wang 2,655 Xiaolin Yin 2,655 Jiu Li 46 2,655 Zhen Ren 2,655 Jifeng Wang 2,655 Xiuwei Pang 2,655 Kun Zhang 2,655 Baohai Huang 2,655 Xiaoying Huang 2,655 Wenni Lin 2,655 Shaoxiong Li 2,655 Jun Hua 2,655 Hongbo Wang 2,655 Dongliang Zhang 2,655 Lingyin Zeng 2,655 Hongbing Liu 2,655 Yongheng Ni 2,655 Mingzhi Du 2,655 Baoyang Yang 2,655 Hongren Wang 2,655 Shunqing Sun 2,655 Shuyu Chen 2,655 Zhiqiang Yu 2,655 Jian Gao 2,655 Zeyi Li 2,655 Lin Ma 2,655 Wenhua Ma 2,655 Wen Wang 2,655 Lanhua Xiang 2,655 Yanyan Mao 2,655 Jifu Li 2,655 Rulin Ding 2,655 Hewen An 2,655 Yali Zhang 2,655 Yongjie Huang 2,655 Xiuzhen Chen 2,655 Xuehua Shou 2,655 Aiyuan Dong 2,655 Guichai Luo 2,655 Jiping Chen 2,655 Ying Yue 2,655 Fan Zhang 2,655 Min Wei 2,655 Tao Sheng 2,655 Qu Wang 2,655 Jie Zhang 2,655 Xiangyou Zeng 2,655 Chongmei Chen 47 2,655 Meiying Chen 2,655 Huimin Gu 2,655 Huili Gu 2,655 Zhengjun Peng 2,655 Qinzhi He 2,655 Deshui Yao 2,655 Aiqiong Huang 2,655 Baohua Tong 2,655 Hong Wang 2,655 Yizhu Chen 2,655 Elian Huang 2,655 Jinxuan Ye 2,655 Meiyuan Wang 2,655 Meiping Ye 2,655 Wuyan Wang 2,655 Qiumei Xu 2,655 Weihua Luo 2,655 Yushu Zhao 2,655 Liuhua Liao 2,655 Lei Chen 2,655 Yanping Xu 2,655 Jun Wang 2,655 Haiping Du 2,655 Wei Wang 2,655 Yueguang Lin 2,655 Jianpeng Li 2,655 Jine Xing 2,655 Xiaoqing Zhao 2,655 Zhenggang Mo 2,655 Yang Gao 2,655 Zhaoxiu Jiang 2,655 Liguang Liu 2,655 Xiaofeng Lv 2,655 Lvying Wen 2,655 Yueqin Yang 2,655 Huijuan Ma 2,655 Yue Ma 2,655 Wuchao Ni 2,655 Maochun Lin 2,655 Junying Guo 2,655 Jianguo Pan 2,655 Jianguo Gao 2,655 Yanfang Zhang 2,655 Lijuan Jiang 2,655 Wenbo Zhu 48 2,655 Hongmei Ge 2,655 Qin Chen 2,655 Ying Chen 2,655 Dan Zhang 2,655 Yue Wang 2,655 Lianmin Wang 2,655 Lixia Zhu 2,655 Jiansheng Wang 2,655 Lihong Yu 2,655 Xiaoyan Zhang 2,655 Minfang Xu 2,655 Yacheng Wang 2,655 Junbin Li 2,655 Wanqiu Yang 2,655 Lingqun Fan 2,655 Xiuchun Tan 2,655 Shuyou Zhang 2,655 Shuying Yang 2,655 Xinhua Ye 2,655 Fengcai Yin 2,655 Jianwen Ma 2,655 Yuan Jiang 2,655 Liqin Cai 2,655 Yueqi Lin 2,655 Lili Xu 2,655 Wei Xu 2,655 Baolan Zheng 2,655 Guoxiang Zheng 2,655 Yuxiang Guo 2,655 Dazhang Wang 2,655 Hui Yu 2,655 Yunchang Chen 2,655 Qiyong Wang 2,655 Xiaomin Zhang 2,655 Shan You 2,655 Jiujie Xu 2,655 Beiying Lin 2,655 Meilan Zheng 2,655 Mushui Shi 2,655 Yifeng Lin 2,655 Yuzhen Liu 2,655 Jinqiu Chen 2,655 Meinong Wu 2,655 Fuming Liu 2,655 Jianzhong Bian 49 2,655 Ruiming Lin 2,655 Yanyun Jiang 2,655 Wei Chen 2,655 Jingfang Xu 2,655 Yi Zhu 2,655 Ziming Sun 2,655 Songqi Zhang 2,655 Botang Wu 2,655 Longxiang Gao 2,655 Huogen Han 2,655 Hongwei Yang 2,655 Huizhen Shang 2,655 Weisheng Cao 2,655 Hongyu Zhu 2,655 Xilan Xu 2,655 Zhengfen Zhou 2,655 Wenbing Feng 2,655 Longfeng Zhang 2,655 Guisheng Jiao 2,655 Qiuxian Tang 2,655 Guangming Yu 2,655 Caiping Feng 2,655 Jinna Fei 2,655 Shengquan Zhang 2,655 Shulin Zhao 2,655 Shuicheng Tian 2,655 Jing Li 2,655 Yingdi Zhou 2,655 Meiling Luo 2,655 Chunyan He 2,655 Manli Jiang 2,655 Jumei Pu 2,655 Changlin Jin 2,655 Jiliang Ma 2,655 Zexue Pu 2,655 Baotian Jiang 2,655 Xiulan Chen 2,655 Yunjie Shen 2,655 Shaoming Zhang 2,655 Changsong Yuan 2,655 Yuezhen Xia 2,655 Qingjian Zhang 2,655 Zhizhong Qiu 2,655 Changen Zheng 2,655 Dingming Jiang 50 2,655 Caixiang Zhang 2,655 Guibao Han 2,655 Aiyu Pu 2,655 Jinfa Xiao 2,655 Ji Qian 2,655 Jianguo Yang 2,655 Shuxiang Wu 2,655 Duqing Liu 2,655 Meiju Guo 2,655 Pengfei Chen 2,655 Jiazhen Zhu 2,655 Zhirong Cao 2,655 Hua Shen 2,655 Shufang Wang 2,655 Dehui Ran 2,655 Alin Wang 2,655 Jie Feng 2,655 Guimin Zhang 2,655 Guiying Kang 2,655 Haidi Zhang 2,655 Lixiao Wang 2,655 Xiang Li 2,655 Fudi Fang 2,655 Guohua Zhang 2,655 Qilin Hong 2,655 Li Pang 2,655 Cuili Li 2,655 Lijing Jiang 2,655 Ximei Wang 2,655 Limin Han 2,655 Jun Qiu 2,655 Wei Dong 2,655 Fuhua Wei 2,655 Yan Yang 2,655 Fengtai Liu 2,655 Shuqing Li 2,655 Hai Wang 2,655 Chunwei Qian 2,655 Lihua Jiang 2,655 Shaoping Lu 2,655 Liling Sun 2,655 Li Tian 2,655 Zhongfu Tian 2,655 Meisu Li 2,655 Lianjin Wang 51 2,655 Chunlan Li 2,655 Benguang Zou 2,655 Jing Su 2,655 Hanguang Dong 2,655 Ruhao Zhou 2,655 Xinyu Liu 2,655 Saichai Zhang 2,655 Nan Jiang 2,655 Xiaolian Bao 2,655 Qingyun Meng 2,655 Bo Li 2,655 Yun Song 2,655 Qi Li 2,655 Cuizhen Song 2,655 Zhihong Zhao 2,655 Xinyu Yuan 2,655 Ying Liu 2,655 Weiqun Zhang 2,655 Li Zhang 2,655 Mingguan Li 2,655 Yongbin Ban 2,655 Yuxia Fang 2,655 Mingxin Ji 2,655 Mingyu Ji 2,655 Weiling Lin 2,655 Zishou Gao 2,655 Yumin Li 2,655 Xiangqing Yan 2,655 Jun Zhan 2,655 Tianmin Chen 2,655 Li Yang 2,655 Weiling Sun 2,655 Weicheng Wang 2,655 Rong Cui 2,655 Youyong Wang 2,655 Jiannong Chen 2,655 Ruomei Yuan 2,655 Hui Tang 2,655 Mingkun Liu 2,124 Jiaxi Wu 2,124 Songjin Zhang 2,124 Hongyuan Jiang 2,124 Buli Deng 2,124 Shiying Li 2,124 Guifu Cui 52 2,124 Mingyi Zhang 2,124 Dehong Yang 2,124 Shixiang Qu 2,124 Dalu Ding 2,124 Xiaoyan Wang 2,124 Shouji Zhang 2,124 Chuanqiang Liu 2,124 Gongzhi Tang 2,124 Chuanli Liu 2,124 Yongzhen Zou 2,124 Xuefei Gao 2,124 Jianchun Sun 2,124 Wanbo Sun 2,124 Jimin Wang 2,124 Aili Wang 2,124 Lina Chang 2,124 Zhengkai Wang 2,124 Jihua Wang 2,124 Gongshan Ma 2,124 Airong Xu 2,124 Haijian Che 2,124 Liji Wang 2,124 Jiaxiu Wang 2,124 Haibo Chen 2,124 Chengwen Wang 2,124 Peiping Lin 2,124 Ruihua Liu 2,124 Xuesong Li 2,124 Xianqing Xu 2,124 Ying Wang 2,124 Lisheng Wang 2,124 Guihua Yu 2,124 Donglin Zhao 2,124 Lichao Gong 2,124 Liqun Liu 2,124 Ajun Yu 2,124 Xingwu Li 2,124 Xin Li 2,124 Hua Lv 2,124 Qingguo Yu 2,124 Yuxiang Huang 2,124 Zheng Cai 2,124 Chune Liang 2,124 Huanyu Song 2,124 Yabin Wang 53 2,124 Zhenjun Cao 2,124 Guizhen Zhou 2,124 Xiumei Han 2,124 Xinping Hou 2,124 Fangjie Liu 2,124 Junping Cui 2,124 Wenli Yu 2,124 Fanghui Liu 2,124 Jianhua Zhou 2,124 Lisan Zhang 2,124 Dongmei Cheng 2,124 Yunjia Lin 2,124 Chuantao He 2,124 Zhonglian Wang 2,124 Limin Han 2,124 Yanmin Wang 2,124 Yue Chen 2,124 Yuan Dai 2,124 Yueling Zhang 2,124 Guijun Liu 2,124 Junping Ren 2,124 Jianxiang Zhang 2,124 Shengzhi Wu 2,124 Songlin Wang 2,124 Guangbin Chen 2,124 Jun Li 2,124 Fuhong Li 2,124 Ping Zhang 2,124 Zhenqing Men 2,124 Lianshun Wang 2,124 Delong Ma 2,124 Shuhe Zhang 2,124 Shuguang Liang 2,124 Fang Xu 2,124 Guangying Jin 2,124 Yan Meng 2,124 Chunhua Yu 2,124 Chunfeng Xia 2,124 Yan Li 2,124 Yanhong Yang 2,124 Hongrong Xiao 2,124 Nanping Ma 2,124 Weiping Tao 1,859 Zikang Xu 1,699 Huiqiong Chen 54 1,593 Yi Huang 1,593 Qiangfu Tang 1,593 Shiru Miao 1,593 Juan Chen 1,593 Xiaodong Zhao 1,593 Yan Deng 1,593 Changrong Li 1,593 Hongli Liao 1,593 Sha Fan 1,593 Zhirong Li 1,593 Jing Yu 1,593 Yongyao Zou 1,593 Wenjie Jia 1,593 Jianqun Hu 1,593 Zhonggang Tang 1,593 Qing Wang 1,593 Xiaoyun Nie 1,593 Qinfang Yang 1,593 Zaiyou Feng 1,593 Lu He 1,593 Wenjie Zheng 1,593 Yuhong Liu 1,593 Yongcheng Zhang 1,593 Yongcheng Gui 1,593 Lan Zhang 1,593 Yanhong Tian 1,593 Zhilin Zheng 1,593 Jian Wang 1,593 Lijun Zhao 1,593 Hong Yu 1,593 Chunqi Li 1,593 Yuanjian Sun 1,593 Xuerong Teng 1,593 Ming Li 1,593 Wenfa Zhao 1,593 Dezhi Wang 1,593 Xiaomei Li 1,593 Jinye Chen 1,593 Meisong Liu 1,593 Qiuyu Wang 1,593 Yunxiang Lin 1,593 Yunfang Wang 1,593 Xiaolin Chu 1,593 Yueqing Guo 1,593 Guijuan Fu 55 1,593 Hong Li 1,593 Zhongchun Li 1,593 Chunling Wang 1,593 Guilan Ding 1,593 Lianzi Zhu 1,593 Caiying Cao 1,593 Shidong Hou 1,593 Suwen Xiong 1,593 Jun Li 1,593 Chengluan Song 1,593 Min Ding 1,593 Lisheng Wang 1,593 Chunmei Liu 1,593 Hong Liu 1,593 Yanzhi Zheng 1,593 Hui Ding 1,593 Maolin Luo 1,593 Xiuzhen Wang 1,593 Chaoxia Li 1,593 Xiuzhi Chen 1,593 Changjun Dong 1,593 Shanhai Mou 1,593 Ping Cao 1,593 Fengru Zhu 1,593 Cuiyun Kuang 1,593 Shuxian Feng 1,593 Ji Tan 1,593 Song Gao 1,593 Bangli Yin 1,593 Lifen Li 1,593 Bingfu Huang 1,593 Jun Wen 1,593 Hande Cao 1,593 Yi Ding 1,593 Wenchang Wang 1,593 Lianzhu Sun 1,593 Bingshen Liu 1,593 Lijun Yang 1,593 Shuyan Yang 1,593 Zhiyin Yue 1,593 Naiying Wen 1,593 Yishao Tu 1,593 Miaofa Pan 1,593 Xuezhen Hu 1,593 Zhizhong Liu 56 1,593 Dejun He 1,593 Xiangdong Yi 1,593 Zhenghua He 1,593 Xianzhi Lin 1,593 Renzhen Gao 1,593 Renpei Deng 1,593 Peizhang Yang 1,593 Lihua Liao 1,593 Cheng Liao 1,593 Yutian Hu 1,593 Qilin Yong 1,593 Xiaoxian Qian 1,593 Qingshan Zhang 1,593 Xiuqin Yang 1,593 Xingjian Xu 1,593 Shuyun Zuo 1,593 Shigui Peng 1,593 Shengqiong Ren 1,593 Binggui Yang 1,593 Zugen Cao 1,593 Huafeng Du 1,593 Qiyuan Ren 1,593 Lihou Wang 1,593 Lingcun Zeng 1,593 Daguo Cao 1,593 Mingxiu He 1,593 Fuchen Cao 1,593 Shaohua Tu 1,593 Huaide Wu 1,593 Shushuang Zhou 1,593 Guangrong Zhan 1,593 Muxin Zhang 1,593 Peixin Wang 1,593 Hua Chen 1,381 Kequan Tang 1,328 Huijun Ma 1,328 Zhiliang Cao 1,328 Zhuona Tang 1,168 Guoying Tang 1,062 Li Deng 1,062 Yongping Pu 1,062 Yanfu Liu 1,062 Huiqi Ci 1,062 Yuande Huang 1,062 Chaofang Wang 57 1,062 Chenggui Li 1,062 Lilun Wang 1,062 Jiaqiong Zhou 1,062 Yulin Xu 1,062 Yajuan Fan 1,062 Yan Li 1,062 Bin Dai 1,062 Xiaowui Wu 1,062 Yanqun Luo 1,062 Xiaoqin Xu 1,062 Yue Chen 1,062 Tiheng Dai 1,062 Wanjun Li 1,062 Xiaozhen Du 1,062 Guoquan Zhong 1,062 Aina Qin 1,062 Chunfeng Chen 1,062 Lieping Li 1,062 Honggen Nie 1,062 Jianping Yang 1,062 Yu Wang 1,062 Xiu Wang 1,062 Yongfang Feng 1,062 Jinhua Qian 1,062 Bo Wu 1,062 Xiaofang Li 1,062 Yadi Yu 1,062 Ximing Chi 1,062 Wei Nie 1,062 Linna Dai 1,062 Aihua Zhang 1,062 Caihong Wang 1,062 Liping Shao 1,062 Fangxin Zhang 1,062 Jingyi Li 1,062 Jianhua Yu 1,062 Jianzhen Liu 1,062 Qinzhou Du 1,062 Yunli Tang 1,062 Liping Sun 1,062 Peiqi Diao 1,062 Xiangyu Zhang 1,062 Renzhi Qu 1,062 Fuqiang Jiang 1,062 Ying Shao 58 1,062 Aimin Tang 1,062 Gang Liang 1,062 Jiantong Cai 1,062 Ying Wang 1,062 Wenli Long 1,062 Ling Pang 1,062 Xiaomin Hou 1,062 Ming Sun 1,062 Mingqiang Hou 1,062 Meiqin Yu 1,062 Ruijuan Zhang 1,062 Chenyuan Jiang 1,062 Fang Cheng 1,062 Lingyun Zhao 1,062 Weihua Liu 1,062 Sheng Liu 1,062 Yuling Fang 1,062 Liguang Han 1,062 Dehua Chen 1,062 Wenhua Ju 1,062 Lingna Zhang 1,062 Yan Zhang 1,062 Shuping Liu 1,062 Yunhua Jia 1,062 Hongxia Zhao 1,062 Hongchun Wang 1,062 Shiwei Zhao 1,062 Yanzhi Zhang 1,062 Jiangli Xiao 1,062 Gongkai Tang 1,062 Maoyu Tang 1,062 Aibing Zhang 1,062 Jie Yao 1,062 Haiqiang Liu 1,062 Xiaofan He 1,062 Meili Yu 1,062 Hongyu Qu 1,062 Yan Cong 1,062 Chuanmei Liu 1,062 Yanling Zhang 1,062 Weiwei Zhang 1,062 Mingxia Wang 1,062 Yaqin Yu 1,062 Peina Yu 1,062 Liyue Wang 59 1,062 Zhimin Yang 1,062 Guoxue Wang 1,062 Minggang Yu 1,062 Lianwei Wang 1,062 Zhaoxia Yu 1,062 Aihua Sun 1,062 Liping Sun 1,062 Yunqing Li 1,062 Chunping Liu 1,062 Xiaokun Fan 1,062 Zhongwan Liu 1,062 Dan Zhang 1,062 Lixin Deng 1,062 Yumei Lu 1,062 Lijian Wang 1,062 Jingquan Yu 1,062 Shixue Qu 1,062 Lixian Wang 1,062 Cunrong Wang 1,062 Yunfen Yang 1,062 Fanxia Kong 1,062 Zhengxi Gao 1,062 Shuqing Liu 1,062 Xiaodong Su 1,062 Shouni Wang 1,062 Lifu Yu 1,062 Chen Song 1,062 Yuan Sun 1,062 Daihua Jia 1,062 Jishui Wang 1,062 Qinge Shang 1,062 Chao Lin 1,062 Weili Zhang 1,062 Bin Chen 1,062 Shuchen Ma 1,062 Yunfu Li 1,062 Wenjian Li 1,062 Yanli Jing 1,062 Rong Hu 1,062 Jiarong Liu 1,062 Ying Xia 1,062 Bin Li 1,062 Zhaoxue Si 1,062 Lei Chen 1,062 Shuqing Yan 60 1,062 Zongzheng Ma 1,062 Mingchun Jiang 1,062 Yibing Li 1,062 Mingxin Zhao 1,062 Yumei Zhao 1,062 Yufen Gao 1,062 Yelan Li 1,062 Guiqin Ma 1,062 Jinghua Zhuang 1,062 Minzhang Sun 1,062 Yu Zhang 1,062 Jianjun Chen 1,062 Cai Xu 1,062 Qun Zhou 1,062 Xuerong Wu 1,062 Xiaoxu Liu 1,062 Tianyu Wang 1,062 Jian Men 1,062 Zhengxun Song 1,062 Xuemei Zhang 1,062 Lianzhi Sui 1,062 Linsheng Zhou 1,062 Kezhong Yin 1,062 Li Li 1,062 Wensen Zhang 1,062 Yanhua Wang 1,062 Changsheng Peng 1,062 Ming Li 1,062 Xiaohong Cong 1,062 Shuming Jiang 1,062 Xiuyun Liang 1,062 Yonghua Yu 1,062 Xiaorong Cong 1,062 Li Ma 1,062 Jing Yang 1,062 Meiyun Wang 1,062 Yang Yu 1,062 Jun Qi 1,062 Guijun Zhang 1,062 Jiaxu Wang 1,062 Zhilan Chen 1,062 Hua Li 1,062 Yuhai An 1,062 Yan Qu 1,062 Li Lu 61 1,062 Xuedong Li 1,062 Zihai Liang 1,062 Yiling Zhang 1,062 Yumei Lv 1,062 Xiaoming Li 1,062 Ping Guo 1,062 Guotao Fan 1,062 Guoqiang Xu 1,062 Hongwei Hu 1,062 Zhihang Hou 1,062 Ren Liu 1,062 Yufang Gu 1,062 Zhiwen Fang 1,062 Zhonglin Cui 1,062 Yuning Wang 1,062 Jianming Li 1,062 Wei Tao 1,062 Mingchen Liu 1,062 Haozi Cong 1,062 Wei Lin 1,062 Min Wei 1,062 Shanwen Cao 1,062 Zhaochun Wang 1,062 Qing Chang 1,062 Qingbin Qiao 1,062 Li Yao 1,062 Yajuan Sun 1,062 Lizhong Su 1,062 Libing Wang 1,062 Lijun Hao 1,062 Yanbin Li 1,062 Dong Yang 1,062 Wei Zhang 1,062 Xuefeng Zou 1,062 Yulan Zhang 1,062 Lili Li 1,062 Yan Du 1,062 Jing Wang 1,062 Xicai Li 1,062 Zhonghua Li 1,062 Shuhua Liu 1,062 Xiuying Lian 1,062 Ruishan Li 1,062 Xuhong Liu 1,062 Guilan Hu 62 1,062 Yulan Li 1,062 Yuehua Zhang 1,062 Jizhe Liu 1,062 Chuntao He 1,062 Hongjun Liu 1,062 Guangcai Wang 1,062 Qinghua Liu 1,062 Lijun Hu 1,062 Juguang Wang 1,062 Jian Lv 1,062 Tiejun Guan 1,062 Tiejun Zhu 1,062 Xiang Zhang 1,062 Shanwen Han 1,062 Yongsheng Shen 1,062 Desheng Zhang 1,062 Zhong Xiao 1,062 Changye Li 1,062 Jin Xi 1,062 Licong Yan 1,062 Baoshan Ni 1,062 Zhanping Li 1,062 Zhenwei Zou 1,062 Yuhou Wu 1,062 Yun Chu 1,062 Wenjian Song 1,062 Yufeng Liu 1,062 Zhonghai Sun 1,062 Jiajie Liu 1,062 Rui Wang 1,062 Shuli Sun 1,062 Jingbo Liu 1,062 Qingzhi Wu 1,062 Xiaoliang Wei 1,062 Fenghua Li 1,062 Qunsheng Du 1,062 Xueli Xue 1,062 Chunjing Chang 1,062 Qingzhi Xu 1,062 Xiaojing Chu 1,062 Jijun Pan 1,062 Youdi Wang 1,062 Fengying Sun 1,062 Chengbin Zhan 1,062 Dongmei Zhan 63 1,062 Zhendong Li 1,062 Yuhong Qu 1,062 Yuling Liu 1,062 Shengshan Yu 1,062 Chengyun Zhan 1,062 Shufan Guo 1,062 Bing Cai 1,062 Wenxun Tian 1,062 Liyuan Shi 1,062 Mingzhu Huang 1,062 Haiqing Yu 1,062 Guanling Tian 1,062 Xiuji Zhao 1,062 Guifeng Chen 1,062 Xiaolu Sun 1,062 Ruijuan Dong 1,062 Yan Zhou 1,062 Yunfeng Zhao 1,062 Qiang Pan 1,062 Yaling Wang 1,062 Yaozhi Liu 1,062 Shuzhen Zhang 1,062 Lilan Gu 1,062 Ling Zhang 1,062 Lanxin Chen 1,062 Jin Zhang 1,062 Xingyin Liang 1,062 Jing Chang 1,062 Jianping Hu 1,062 Huiwen Zhang 1,062 Yuejiang Lu 1,062 Xiangyin Ma 1,062 Hua Su 1,062 Zhi Lin 1,062 Hongchao Zhang 1,062 Mingfu Zhong 1,062 Xiaojuan Wang 1,062 Dongrui Qiao 1,062 Yan Liu 1,062 Yanying Li 1,062 Wenjun Jin 1,062 Guilian Ge 1,062 Fengqin Ma 1,062 Hongquan Ma 1,062 Likun Pu 64 1,062 Suying Xiao 1,062 Bo Gao 1,062 Zhiyu Ren 1,062 Deqin Yang 1,062 Hua Zhang 1,062 Mei Zhang 1,062 Shaobo Dong 1,062 Qiang Li 1,062 Lijun Yang 1,062 Jian Ma 1,062 Jinxian Zhang 1,062 Quanhua Wang 1,062 Dongmei Mao 1,062 Qiang Zhang 1,062 Fenglan Yin 1,062 Xian Zheng 1,062 Hongquan Yang 1,062 Shuqing Yang 1,062 Yuan Bao 1,062 Changyong Ji 1,062 Jianzhong Ye 1,062 Qian Wang 1,062 Shunchang Shu 1,062 Cuihua Xu 1,062 Xiaoyan Xia 1,062 Qingna Duan 1,062 Aifang Jin 1,062 Dongmei Han 1,062 Longying Zhu 1,062 Lizhu Li 1,062 Shuqiao Bi 1,062 Ping Zhang 1,062 Jiayong Jiang 1,062 Ming Yang 1,062 Chao Zheng 1,062 Shixian Yao 1,062 Wenying Chen 1,062 Zhonghui Jiang 1,062 Xiaoli Feng 1,062 Jinbao Zhu 1,062 Yuhua Tong 1,062 Peizhu Li 1,062 Jun Ma 1,062 Jiaqi Sun 1,062 Bing Liu 65 1,062 Lan Ma 1,062 Dongjuan Fan 1,062 Xi Zheng 1,062 Xuefei Wang 1,062 Haiwen Zhang 1,062 Zhongqiu Xie 1,062 Libao Zhao 1,062 Dayong Chu 1,062 Xiulong Gao 1,062 Zhengcong Yang 1,062 Xianlu Ren 1,062 Jiuying Yang 1,062 Qianying Huang 1,062 Bianxian Chen 1,062 Jun Wang 1,062 Jianmei Chen 1,062 Yongxiu Wang 1,062 Zhenrong Li 1,062 Zhixuan Yang 1,062 Huirong Zhao 1,062 Ciqing Wang 1,062 Hui Deng 1,062 Kan Su 1,062 Yihua Zhu 1,062 Yongfang Xu 1,062 Huizhu Wang 797 Yanping Li 531 Xuepin Li 531 Shaojun Fan 531 Jianxin Yuan 531 Chengying Li 531 Nongping Jiang 531 Guangfu Pu 531 Yuwen Zhao 531 Rong Wu 531 Dayi Chen 531 Zhong Li 531 Yueqin Zhu 531 Shicheng Huang 531 Dexiang Wang 531 Jianyong Wang 531 Hongjun Bai 531 Yiping Wu 531 Caibing Yang 531 Chaoqing Chai 66 531 Ling Xiang 531 Rong Feng 531 Jinrong Zhang 531 Daguang Liang 531 Chunlan Guo 531 Pengke Hou 531 Weiqing Li 531 Zhongjin Ba 531 Haiying Cui 531 Huijuan Wang 531 Yucui Zhang 531 Xiuying Wang 531 Xiaoyun Jiang 531 Xia Zhao 531 Minglan Gao 531 Guihong Lv 531 Huiliang Zhao 531 Jiyi Qu 531 Maohua Sun 531 Weixia Wang 531 Yan You 531 Changsong Zou 531 Jing Yang 531 Xiaoling Dong 531 Jin He 531 Xiuying Wang 531 Keling Wang 531 Cuizhang Jiang 531 Xuemei Zhao 531 Aihua Ma 531 Minghua Liu 531 Yongfu Jiang 531 Guiying Lin 531 Huiyan Qi 531 Min Zhou 531 Yong Zhou 531 Wencai Wang 531 Changguang Zhang 531 Baobo Wang 531 Guojun Wang 531 Xuerong Wang 531 Yi Song 531 Junqing Zhan 531 Fanguang Yu 531 Mingli Yang 67 531 Shuxiang Jiang 531 Duncai Wang 531 Wenna Wang 531 Wei Wang 531 Benjun Zou 531 Shue Ma 531 Lihe Wang 531 Huatao Zhang 531 Shuping Tang 531 Feng Zhao 531 Gongshun Wang 531 Guangzhi Sui 531 Hongwei Wang 531 Yuhao Yang 531 Shuxian Tang 531 Meiling Chu 531 Nianchang Song 531 Huayun Zheng 531 Puna Shi 531 Yongling Pu 531 Meifan Qu 531 Xijian Shi 531 Hong Yang 531 Renjie Lin 531 Jianling Zhang 531 Ruhong Qu 531 Zhiqiang Li 531 Jianzhu Zhang 531 Zhongling Yang 531 Wenhua Liu 531 Fengting Jiang 531 Tianmei Zhang 531 Guangfen Mou 531 Furong Lu 531 Dali Yang 531 Chunyan Zhang 531 Bingkun Jia 531 Yanqiu Sun 531 Qinghua He 531 Hengfan Qu 531 Chengxian Sun 531 Xuemin Wang 531 Weidong Liu 531 Shiyu Hao 531 Bo Wang 68 531 Zhaoqing Gong 531 Fengxian Li 531 Guizhi Wang 531 Yongxue Wang 531 Zhongxia Chen 531 Yan Zhang 531 Lei Cheng 531 Xiuli Xie 531 Aixiang Zhang 531 Jinhua Xu 531 Zhihua Wang 531 Junhua Zhang 531 Pinghua Jiang 531 Xiaona Yan 531 Peiying Huang 531 Zhenyin Zhang 531 Yanchao Mou 531 Cuixiang Han 531 Yibo Ning 531 Chuanjun Jiang 531 Shuwen He 531 Aihua Xu 531 Jinling Li 531 Ping Jiang 531 Changyuan Ma 531 Meiyuan Hou 531 Jiling Sun 531 Huiling Liu 531 Xuguang Li 531 Caiyun Liu 531 Xianna Song 531 Xianqing Huang 531 Jimei Li 531 Zijun Yu 531 Yuhua Liu 531 Li Sun 531 Yan He 531 Jingqi Yu 531 Yuandeng Yang 531 Shengya Qu 531 Lijuan Zhang 531 Shuju Wang 531 Quan Guo 531 Yanfen He 531 Yanjun He 69 531 Kepeng Xue 531 Yuanyuan Zheng 531 Huyuan Wang 531 Shiqiao Liu 531 Ping Qu 531 Zhaofan Qiu 531 Yongjun Qiao 531 Xin Qu 531 Jiancheng Jiang 531 Wenxin Sun 531 Humin Ji 531 Yanjun Yin 531 Mingwei He 531 Peijun Cheng 531 Nan Jiang 531 Cuilian Xu 531 Bin Wang 531 Qingli Wang 531 Mani Li 531 Wenjun Jiang 531 Shuai Qiao 531 Yongwei Chen 531 Lingzhen Xia 531 Hailong Yu 531 Shengli Yuan 531 Haitao Zhou 531 Longning Li 531 Xiling Fu 531 Jincai Hu 531 Jinfu Yang 531 Guoxin Yu 531 Yanping Sun 531 Fengbo Liu 531 Xiaojie Xia 531 Guohong Zhang 531 Xiaobo Wang 531 Houwen Zhao 531 Qun Song 531 Hui Zhou 531 Lihong Zhang 531 Zhongcao Xie 531 Weining Chen 531 Shangbin Yan 531 Haidong Yuan 531 Lijuan Dai 70 531 Chunlei Liu 531 Aijun Guo 531 Guimei Zou 531 Jie Zhang 531 Qiuyan Jing 531 Haitao Zhang 531 Xianting Liu 531 Yuhong Ren 531 Yingjie Zhang 531 Jijie Li 531 Qingyan Xia 531 Chuntao Yuan 531 Weiqin Zhang 531 Lu Li 531 Ping Wang 531 Huqing Zhu 531 Hailin Zhao 531 Kui Xiong 531 Cisheng Zhao 531 Gangxing Li 531 Qingxiang Yuan 531 Jinping Zhou 531 Xueguang Pu 531 Qingshan Yu 531 Yintai Wang 531 Yongda Tao 531 Chengjing Liu 531 Deyi Yang 531 Yulin Zhao 531 Shaobi Zhang 531 Xing Wu 531 Dejian Qu 531 Shimin Li 531 Ying Zhang 531 Daiyi Lan 531 Qihui Yang 531 Tingyan Tan 531 Yongqing Huang 531 Xiaokui Men 531 Fuxing Liu 531 Jianhong Gao 531 Xiaoying Li 531 Derong Luo 531 Guojun Pan 531 Yu Liu 71 531 Yuqing Chen 531 Wenshu Hu 531 Yangqing Chen 531 Lingyin Zhong 531 Rong Zhang 531 Chunsong Jing 531 Guozheng Liu 531 Yongheng Gong 531 Daxiang Jin 531 Liying Cao 531 Fuyuan Chen 531 Shuangxi Li 425 Dongrong Zhang 425 Jiafeng Liu 266 Xiuhua Liu 106 ChenDu Mengyuan Industry & Trade Co.Ltd 53,793,990 72 73 SCHEDULE C Number of Shares Shareholder 448,000 Fagui Zhang 448,000 Dong Hua 280,000 Chunming Zou 224,000 Tao Lai 640,000 Cooper Family Holdings, Inc. 640,000 Thornhill Consulting, Ltd 320,000 Trulio Bruce Total3,000,000 74
